DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of papers submitted under 35 USC 119(a)-(d), which papers have been placed of record in the application file.
Information Disclosure Statement
	The information disclosure statement submitted on June 28, 2020 has been considered by the examiner and made of record in the application file.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  It appears claims 3 and 4 should depend on claim 2 (instead of claim 1) as claims 3 and 4 refer back to language from claim 2 (and not claim 1).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGPUB 2016/0142728 A1, hereinafter Wang) in view of Liu et al. (US PGPUB 2010/0226262 A1, hereinafter Liu) in view of Park (US PGPUB 2005/0138532 A1) in view of Kaneko (US PGPUB 2017/0070753 A1).
Consider claim 1.  Wang discloses a method of image processing in wireless channel environment comprising steps of: 
dividing a frame of content image data into multiple blocks defined by a line (Wang; paragraph 29, read as a frame image is divided into 16×16 pixel macroblocks (image blocks); every macroblock has a fixed size of 16×16 pixels; and the image-processing sequence is to process the first line of image blocks from left to right and then process the second line of image blocks until the processing of the whole frame image is completed).
Wang discloses the claimed invention but fails to teach wirelessly transmitting the multiple blocks per line by coding channels in channel coding units by defining a transmission code rate according to a wireless channel environment information.
However, Liu teaches wirelessly transmitting the multiple blocks per line by coding channels in channel coding units by defining a transmission code rate according to a wireless channel environment information (paragraphs 11, 64, read as receiving channel conditions for each user, determining an optimal operation point for encoding and transmitting video frames in a subsequent time slot, adapting dynamically quantization parameters and a forward error correction code rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Liu into the invention of Wang in order to improve the accuracy of P frame motion compensation prediction blocks.
Wang and Liu disclose the claimed invention but fail to teach determining whether there is a channel error for each block after decoding a received data; extracting an information of an image of an errored block; determining an image error correction method suitable for the extracted information; replacing the errored block with an error-corrected block according to the determined image correction method (It is noted that Wang and Liu are essentially relied upon to show how a system divides and sends information wirelessly.  This is not a novel concept and systems that transmit image or video data necessarily have this feature.  Applicant’s concept start below with the Park and Kaneko references).
However, Park teaches determining whether there is a channel error for each block after decoding a received data; extracting an information of an image of an errored block; determining an image error correction method suitable for the extracted information; replacing the errored block with an error-corrected block according to the determined image correction method (paragraphs 47, 48, 49, 51, read as determining whether there is a defective macro block in a current frame, where the weight calculator extracts pixel values from two adjacent lines of a defective macro block and compare the extracted pixel values with internal pixel values of error-free macro blocks of the previous frames, thereby searching for a macro block of each previous frame most similar to the defective macro block.  Park further teaches restoring the defective macro block by applying an error variance-based weight to the searched macro blocks of the previous frames, where a defective macro block is replaced for comparison between a current frame and previous frames).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Park into the invention of Wang and Liu in order to efficiently conceal errors in a frame for a moving image.
Wang, Liu, and Park disclose the claimed invention but fail to teach performing a post processing process to eliminate visual unnaturalness between the replaced block and a neighboring block at a block boundary.
However, Kaneko teaches performing a post processing process to eliminate visual unnaturalness between the replaced block and a neighboring block at a block boundary (paragraph 177, read as making the difference in QP values of the boundary portion of adjacent blocks smaller, and the image quality of the block boundary portion uniform).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kaneko into the invention of Wang, Liu, and Park in order to reduce the block boundary being seen as unnatural.
	Consider claim 5 and as applied to claim 1.  Wang, Liu, Park, and Kaneko disclose wherein the image error correction method based on a moving speed and moving direction of an image is corrected using blocks and lines of a previous frame in which the moving speed and moving direction information is reflected (Park; paragraphs 46, 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Park into the invention of Wang and Liu in order to efficiently conceal errors in a frame for a moving image.
	Consider claim 6 and as applied to claim 1.  Wang, Liu, Park, and Kaneko disclose wherein a coded channel unit is determined by any one of at least one block or at least one line according to a wireless channel environment (Wang; paragraph 29, Liu; paragraph 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Liu into the invention of Wang in order to improve the accuracy of P frame motion compensation prediction blocks.
	Consider claim 7 and as applied to claim 1.  Wang, Liu, Park, and Kaneko disclose wherein a channel coding unit varies depending on a type of content as well as an environment (Liu; paragraphs 11, 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Liu into the invention of Wang in order to improve the accuracy of P frame motion compensation prediction blocks.
	Consider claim 8 and as applied to claim 1.  Wang, Liu, Park, and Kaneko disclose wherein blocks per line, a data transmission rate, and a code rate are defined according to a content type, a moving degree of an image, and an environment (Wang; paragraph 29, Liu; paragraph 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Liu into the invention of Wang in order to improve the accuracy of P frame motion compensation prediction blocks.
	Consider claim 9 and as applied to claim 1.  Wang, Liu, Park, and Kaneko disclose in a case of no information on a moving speed and a moving direction of a current block, where the image error correction method is to replace with the same position block on a top or bottom line of a current frame, rather than the block on the same position of a previous frame of an error image block (Park; paragraphs 46, 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Park into the invention of Wang and Liu in order to efficiently conceal errors in a frame for a moving image.
	Consider claim 10 and as applied to claim 1.  Wang, Liu, Park, and Kaneko disclose when the number of lines in which an error occurs in a current frame exceeds a predetermined threshold, the image error correction method replaces data in units of frames (Park; paragraphs 46, 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Park into the invention of Wang and Liu in order to efficiently conceal errors in a frame for a moving image.
Allowable Subject Matter
Claims 2-4 (assuming claims 3 and 4 are dependent on claim 2 (please see Claim Objection above) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  More specifically, Wang, Liu, Park, and Kaneko fail to disclose in a case of a content image based on a user motion and head tracking information, wherein the image error correction method comprising steps of: acquiring an information on a position of an error block in a current frame and the number of error blocks; detecting a current user motion and head tracking information; calculating a position of a block in a previous frame for a current error block to obtain image information as many as the number of blocks; and replacing the current error block with the block in a previous frame.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        May 6, 2022